DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-20 are presented for examination. Applicant filed a response to a non-final Office action on 03/01/2021 amending claims 1, 4, 9, and 17. In light of Applicant’s amendments, Examiner withdraws the previous § 101 rejection of claims 1-8 and the previous § 103 rejection of claims 1-20. Examiner has, however, established new § 103 rejection for claims 1-20 in the instant Office action. Further, Examiner has maintained the previous double patenting rejection of claims 1-20. Since the new § 103 rejection were necessitated by Applicant’s amendments and Examiner has maintained the previous double patenting rejection, the instant rejection of claims 1-20 is a FINAL rejection of the claims.   

Examiner’s Remarks


Instant claims 1-20 are patent eligible under § 101 because “generate, from data received from a global positioning system (GPS) receiver, location data for the recipient computing device; transmit the location data to a financial service provider terminal; receive, from the 

Response to Arguments

§ 103 rejection: Examiner has carefully considered Applicant’s arguments directed to the previous § 103 rejection, but they are moot in view of new § 103 rejection necessitated by Applicant amendment of the independent claims 1, 9, and 17.    

Double Patenting





The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,380,567. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.





Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 9-11, 13, and 17-18, are rejected under 35 U.S.C. § 103 as being unpatentable over Jones (2008/0288401 A1) in view of Corona (2007/0045395 A1), and further in view of Dent (2016/0260295 A1).

As to claims 1 and 9, Jones shows receive a cash redemption request from a sender computing device (Jones: page 1, ¶ 7), the cash redemption request comprising: an amount 
	Jones does not show the account being a temporary financial account. Corona shows the account being a temporary financial account (Corona: pages 1-2, ¶ 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium and the method of Jones by the account being a temporary financial account of Corona in order to hold the deposit in trust until it is received by the receiver  (Corona: pages 1-2, ¶ 13).
	Jones in view of Corona does not show an approved set of locations of one or more automated teller machines (ATMs) at which the amount of cash may be withdrawn; generate, from data received from a global positioning system (GPS) receiver, location data for the recipient computing device; transmit the location data to a financial service provider terminal; receive, from the financial service provider terminal, a second set of locations of one or more ATMs corresponding to least a portion of the approved set of locations, the second set of locations being within a predetermined distance from the recipient computing device; and wherein an ATM location of the ATM corresponds to the approved set of locations and the second set of locations. Dent shows an approved set of locations of one or more automated teller machines (ATMs) at which the amount of cash may be withdrawn (Dent: page 6, ¶ 44; and page 7, ¶ 53); generate, from data received from a global positioning system (GPS) receiver, location data for the recipient computing device (Dent: 

As to claims 2 and 10, Jones in view of Corona, and further in view of Dent, shows all the elements of claims 1 and 9. Jones also shows that the access code is valid for a predetermined period of time (Jones: page 1, ¶ 9).  


As to claim 3, Jones in view of Corona, and further in view of Dent, shows all the elements of claim 2. Jones also shows receiving input from a user including the access code, wherein the predetermined period of time begins upon receiving the input (Jones: page 1, ¶ 9).  

As to claim 5, Jones in view of Corona, and further in view of Dent, shows all the elements of claim 1. Jones also shows displaying the representation of the access code on a display interface (Jones: page 2, ¶ 21).  

As to claim 11, Jones in view of Corona, and further in view of Dent, shows all the elements of claim 10. Jones also shows that receiving, at the recipient computing device, an input from a user to request the access code from the financial services provider system (Jones: page 1, ¶ 7 and ¶ 9); and sending, with the transceiver, a request for the access code to the financial service provider system, wherein the predetermined period of time begins upon receiving the input (Jones: page 1, ¶ 9).  

As to claim 13, Jones in view of Corona, and further in view of Dent, shows all the elements of claim 9. Jones also shows that the access code comprises at least one of a string of alphanumeric characters or a personal identification number (Jones: page 2, ¶ 25); and providing the representation of the access code to the ATM comprises inputting the alphanumeric characters and/or the personal identification number into the ATM (Jones: page 2, ¶ 25).  


As to claim 17, Jones shows one or more transceivers configured to send and receive at least one of wired communications or wireless communications (Jones: page 1, ¶ 9); one or more processors (Jones: page 1, ¶ 9); and a memory, in communication with the one or more processors and the one or more transceivers, storing instructions (Jones: page 1, ¶ 9) that, when executed by the one or more processors, cause the one or more processors to: receive, at an ATM terminal, a representation of an access code associated with a request to withdraw an amount of cash (Jones: page 1, ¶ 9; and pages 2-3, ¶ 26); transmit, with the one or more transceivers, the request to a financial service provider system, wherein the request comprises: the representation of the access code received at the ATM terminal (Jones: page 1, ¶ 9); a date and time of the request to withdraw the amount of cash (Jones: page 2, ¶ 19); and 38881704Attorney Docket No.: COF0007CON (029424.1264)location data for the ATM (Jones: page 1, ¶ 9); receive, with the one or more transceivers, authorization from the financial service provider system to dispense the amount of cash from a financial account (Jones: page 1, ¶ 9; and pages 2-3, ¶ 26), wherein the authorization is based at least in part on determining that: the representation of the access code matches an approved access code associated with the financial account (Jones: page 1, ¶ 9; and pages 2-3, ¶ 26); the date and time of the request to withdraw the amount of cash matches an approved date and time within which to withdraw cash from the temporary financial account (Jones: page 1, ¶ 9; and page 2, ¶ 19); and dispense, with the ATM, the amount of cash without the use of a transaction card (Jones: page 1, ¶ 9; and page 2, ¶ 19).  
Jones does not show the account being a temporary financial account. Corona shows the account being a temporary financial account (Corona: pages 1-2, ¶ 13). It would 
Jones in view of Corona does not show that the location data for the ATM corresponds to an approved set of ATM location as approved by a provider client associated with the financial account. Dent shows that the location data for the ATM corresponds to an approved set of ATM location as approved by a provider client associated with the financial account (Dent: page 6, ¶ 44; and page 7, ¶ 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jones in view of Corona by the location data for the ATM corresponding to an approved set of ATM location as approved by a provider client associated with the financial account of Dent in order to complete the transaction (Dent: page 6, ¶ 44).

As to claim 18, Jones in view of Corona, and further in view of Dent, shows all the elements of claim 17. Jones also shows that the representation of the access code comprises at least one of a string of alphanumeric characters or a personal identification number (Jones: page 2, ¶ 24); the ATM terminal further comprises a key pad (Jones: page 2, ¶ 14); and the representation of the access code is received at the ATM via the key pad (Jones: page 2, ¶ 14).  



Claims 4 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Corona, further in view of Dent, and further in view of Reardon (2009/0119159 A1).

As to claims 4 and 12, Jones in view of Corona, and further in view of Dent, shows all the elements of claims 1 and 9. Jones in view of Corona, and further in view of Dent, does not show that the sender computing device does not send the access code to the recipient computing device until the location data indicates the recipient computing device is within a predetermined distance from the ATM. Reardon shows that the sender computing device does not send the access code to the recipient computing device until the location data indicates the recipient computing device is within a predetermined distance from the ATM (Jones: page 10, ¶ 94). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Jones in view of Corona, and further in view of Dent, by the sender computing device does not sending the access code to the recipient computing device until the location data indicates the recipient computing device is within a predetermined distance from the ATM of Reardon in order to initiate financial transaction from a mobile electronic device (Reardon: page 1, ¶ 2). 

Claims 6, 14, and 19-20, are rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Corona, further in view of Dent, and further in view of Kurian (2016/0027005 A1).

As to claims 6 and 14, Jones in view of Corona, and further in view of Dent, shows all the elements of claims 5 and 9. Jones in view of Corona, and further in view of Dent, does not show that the representation of the access code is a quick response (QR) code readable/scannable by the ATM; and that the access code is provided to the ATM by displaying the access code on the display interface. Kurian shows that the representation of the access code is a quick response (QR) code readable/scannable by the ATM (Kurian: page 4, ¶ 41 and ¶ 45); and that the access code is provided to the ATM by displaying the access code on the display interface (Kurian: page 4, ¶ 41 and ¶ 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium and the method of Jones in view of Corona, and further in view of Dent, by the representation of the access code being a quick response (QR) code readable/scannable by the ATM; and the access code being provided to the ATM by displaying the access code on the display interface of Kurian in order to execute a transaction at the ATM (Kurian: page 4, ¶ 41). 

As to claim 19, Jones in view of Corona shows all the elements of claim 17. Jones in view of Corona does not show that the representation of the access code comprises a quick response (QR) code; the ATM terminal further comprises a scanner for scanning QR codes; and the representation of the access code is received at the ATM by scanning the QR code with the scanner. Kurian shows that that the representation of the access code comprises a quick response (QR) code (Kurian: page 4, ¶ 41 and ¶ 45); the ATM terminal further comprises a scanner for scanning QR codes (Kurian: page 4, ¶ 41 and ¶ 45); and the 

As to claim 20, Jones in view of Corona, and further in view of Kurian, shows all the elements of claim 19. Jones also shows that the QR code is one of: displayed on a screen of a recipient computing device, or printed on a receipt (Jones: page 1, ¶ 9).

Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Corona, further in view of Dent, and further in view of Noordvyk (2010/0082365 A1).

As to claims 7 and 15, Jones in view of Corona, and further in view of Dent, shows all the elements of claims 1 and 9. Jones in view of Corona, and further in view of Dent, does not show that the representation of the access code is provided to the ATM by transmitting the representation of the access code to the ATM via an antenna interface. Noordvyk shows that the representation of the access code is provided to the ATM by transmitting the representation of the access code to the ATM via an antenna interface (Noordvyk: page 3, .   

Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Corona, further in view of Dent, and further in view of Sridhar (2015/0098391 A1).

As to claims 8 and 16, Jones in view of Corona, and further in view of Dent, shows all the elements of claims 1 and 9. Jones in view of Corona, and further in view of Dent, does not show pre-registering the recipient computing device with a financial account associated with the sender computing device, wherein the sender computing device does not send the access code to the recipient computing device until the recipient computing device is pre-registered. Sridhar shows pre-registering the recipient computing device with a financial account associated with the sender computing device, wherein the sender computing device does not send the access code to the recipient computing device until the recipient computing device is pre-registered (Sridhar: page 5, ¶ 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium and method of Jones in view of Corona, and further in view of Dent, by pre-registering the recipient computing device 

Conclusion
























Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619